J-S81015-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                   v.

DENNIS SCHMANEK

                        Appellant                   No. 1296 EDA 2015


               Appeal from the Order Entered April 24, 2015
           In the Court of Common Pleas of Philadelphia County
                         Criminal Division at No(s):
                         CP-51-CR-0009526-2014
                         CP-51-CR-0009531-2014



BEFORE: BOWES AND MOULTON, JJ., AND STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                      FILED SEPTEMBER 27, 2017

     Dennis Schmanek appeals from the order denying his motion to

dismiss. We affirm.

     On July 7, 2014, a police officer initiated a traffic stop after observing

Appellant driving the wrong way on a one-way street. The officer detected

signs of intoxication, and, after communicating with the owner of the

vehicle, determined that Appellant was driving the car without permission.

Appellant was arrested and charged with driving under the influence (“DUI”),

theft by unlawful taking, receiving stolen property, and unauthorized use of

a motor vehicle.   Appellant also received a traffic citation for driving the

wrong way on a one-way street.

* Former Justice specially assigned to the Superior Court.
J-S81015-16



      On September 8, 2014, the Philadelphia municipal court traffic division

disposed of Appellant’s summary traffic citation, finding him not guilty.

Thereafter, Appellant filed a motion to dismiss the other criminal charges

pursuant to 18 Pa.C.S. § 110, the “compulsory joinder” statute, arguing that

his acquittal in traffic court for his summary offense barred further

prosecution.    Following a hearing, the court denied that motion, and

Appellant filed a timely appeal. He complied with the trial court’s order to

file a Rule 1925(b) statement of errors complained of on appeal, and the

court authored its Rule 1925(a) opinion. This matter is now ready for our

review.

      Appellant presents one issue for our consideration: “Did not the lower

court err in denying [A]ppellant’s motion to dismiss pursuant to 18 Pa.C.S. §

110 where [A]ppellant had previously been acquitted of an offense which

arose from the same criminal episode as the offense in the instant case?”

Appellant’s brief at 3.

      As a preliminary matter, we note that we have jurisdiction over this

interlocutory appeal as it arises from the trial court’s denial of a motion to

dismiss based on compulsory joinder.      Commonwealth v. Barber, 940

A.2d 369, 376 (Pa.Super. 2007). The compulsory joinder statute implicates

a question of law, thus our scope of review is plenary and our standard of

review is de novo.        Commonwealth v. Taylor, 120 A.3d 1017, 1021

(Pa.Super. 2015).

                                    -2-
J-S81015-16



     The compulsory joinder statute provides:

     Although a prosecution is for a violation of a different provision
     of the statutes than a former prosecution or is based on different
     facts, it is barred by such former prosecution under the following
     circumstances:

     (1)      The former prosecution resulted in an acquittal or in a
              conviction as defined in section 109 of this title (relating to
              when prosecution barred by former prosecution for the
              same offense) and the subsequent prosecution is for:

              ....

           (ii)   any offense based on the same conduct or arising from
                  the same criminal episode, if such offense was known to
                  the appropriate prosecuting officer at the time of the
                  commencement of the first trial and occurred within the
                  same judicial district as the former prosecution unless
                  the court ordered a separate trial of the charge of such
                  offense[.]

18 Pa.C.S. § 110(1)(ii). This rule serves two policies: “to protect accused

persons from governmental harassment of undergoing successive trials for

offenses stemming from the same episode, and to promote judicial economy

and finality by avoiding repetitious litigation.” Commonwealth v. George,

38 A.3d 893, 896 (Pa.Super. 2012) (citation omitted).           In addition, “[b]y

requiring compulsory joinder of all charges arising from the same criminal

episode, a defendant need only ‘once run the gauntlet’ and confront the

awesome resources of the state.” Id. (citation omitted).

     Our High Court established the test for determining when a former

prosecution bars a subsequent prosecution under § 110 in Commonwealth

v. Fithian, 961 A.2d 66 (Pa. 2008).       There are four elements:

                                       -3-
J-S81015-16



      (1)   the former prosecution must have resulted in an acquittal
            or conviction;

      (2)   the current prosecution is based upon the same criminal
            conduct or arose from the same criminal episode as the
            former prosecution;

      (3)   the prosecutor was aware of the instant charges before the
            commencement of trial on the former charges; and

      (4)   the current offense occurred within the same judicial
            district as the former prosecution.

Fithian, supra at 72.

      Instantly, the parties do not dispute that the first three prongs of this

rule have been met. Thus, we will limit our analysis to the fourth element of

the compulsory joinder statute. Appellant contends that the Commonwealth

was required to join all the charges arising from his traffic stop, and thus,

the trial court erred in failing to grant his motion for dismissal. He asserts

that municipal court traffic division and the Philadelphia court of common

pleas are located in the First Judicial District.   Hence, he concludes that,

under the plain language of the statute, the fourth prong is necessarily met

since his current offenses occurred in the same judicial district where he was

acquitted for the summary traffic offense.

      The Commonwealth implicitly concedes that Appellant’s acquittal and

the current prosecution occurred in the same judicial district. Nevertheless,

relying on Commonwealth v. Beatty, 455 A.2d 1194 (Pa. 1983), it

contends that the compulsory joinder statute does not bar prosecution of



                                     -4-
J-S81015-16



felony or misdemeanor offenses based upon the adjudication of a summary

offense.    It argues that this Court applied Beatty’s holding in numerous

cases, including Barber, supra.      In essence, the Commonwealth maintains

that the prosecution of a summary offense in a separate proceeding does not

implicate the policies underlying the statute, and therefore, it is inapplicable.

      The Commonwealth’s reliance on Beatty, supra, and Barber, supra,

is misplaced since those cases interpreted a prior version of § 110.           In

Commonwealth v. Geyer, 687 A.2d 815 (Pa. 1996), our Supreme Court

explained that the holding in Beatty was based on a version of § 110(1)(ii)

which prohibited prosecution for a second offense where the subsequent

prosecution “was within the jurisdiction of a single court.” Geyer, supra at

817. Under that version of § 110(1)(ii), summary offenses arising from a

traffic citation would not be within the same jurisdiction as misdemeanors or

felonies in districts that have traffic courts exercising exclusive jurisdiction

over vehicular crimes. Thus, under the prior version of § 110, a subsequent

prosecution for a more serious offense arising from the same criminal

episode was not barred by the statute.

      As the Supreme Court explained in Fithian, supra, the General

Assembly amended the compulsory joinder statute in 2002. Fithian, supra

at 68.     That amendment removed the phrase “within the jurisdiction of a

single court,” and replaced it with “within the same judicial district as the

former prosecution.”    Id. at 72.   The High Court noted that, although the

                                      -5-
J-S81015-16



term “judicial district” was not defined in the Crimes Code, the Judicial Code

defines it as “[a] district established by [42 Pa. C.S. § 901] (relating to

judicial districts) for the election of one or more judges of a court of common

pleas.”   Id. at 74.   The Court then observed that § 901 states, “[t]he

Commonwealth is divided into 60 judicial districts,” and that those districts

“correspond directly with the geographic boundaries of the Commonwealth’s

counties.” Id.

      The Supreme Court reviewed the plain language of the compulsory

joinder statute, and found that “the General Assembly intended that, for

purposes of the compulsory joinder statute, the phrase ‘judicial district’

means the geographical area established by the General Assembly in which

a court of common pleas is located.” Id. at 75. Further, it noted that the

2002 amendment was intended to overcome its decision in Commonwealth

v. McPhail, 692 A.2d 139 (Pa. 1997) (plurality), wherein the Court

interpreted the prior language contained within the provision so that the

“jurisdiction” prong of the statute would be met in every case. In light of

this knowledge, the Court reasoned that “the General Assembly intended to

incorporate, or perhaps re-incorporate, a geographical component in

determining which offenses are precluded because of a former prosecution.”

Fithian, supra at 76-77.         Thus, “the legislature intended that the

compulsory joinder statute be limited to mandating joinder only of those

offenses occurring in a single judicial district.”    Id. at 77.    Since the

                                     -6-
J-S81015-16



Commonwealth’s case law all relies on the former, narrower language

contained in § 110, it is inapposite to the matter sub judice.

      Based on the facts outlined above, the compulsory joinder statute, as

it is currently formulated, would, generally, bar the Commonwealth from

prosecuting Appellant further since it failed to join his more serious criminal

offenses    and    his   summary      traffic   violation.     Nevertheless,   in

Commonwealth v. Perfetto, 2479 EDA 2015 (Pa.Super., filed August 30,

2017) (en banc), this Court held that a jurisdictional exception to § 110 was

applicable to judicial districts with a traffic court, such as Philadelphia.

      In Perfetto, Perfetto was arrested in Philadelphia and charged with

three counts of DUI and a summary offense of driving without headlights

when required. He was subsequently found guilty, in absentia, of the minor

traffic offense in the Philadelphia municipal court traffic division. Following a

preliminary hearing on the DUI charges, Perfetto was held over for trial. He

then filed a motion to dismiss, asserting the compulsory joinder statute. The

trial court granted that motion, and the Commonwealth appealed.

      On appeal, we approved en banc certification sua sponte in order to

address the effect of the amendment to the compulsory joinder statute, as

explained above.     We reiterated that the plain language of the amended

compulsory joinder statute required joinder of “all charges occurring within

the same judicial district, arising from the same criminal conduct or criminal

episode, and known to a prosecutor[.]” Perfetto, supra at *10. Further,

                                       -7-
J-S81015-16



we noted that prior case law removed jurisdictional considerations from §

110 analyses, nonethless, we determined that “the jurisdiction of a court

remains a consideration implicit to any compulsory joinder analysis[.]” Id.

at *12.

       This Court in Perfetto emphasized that jurisdictional considerations

were significant “in those judicial districts that, for various reasons, have

distinct minor courts or magisterial district judges vested with exclusive

jurisdiction over specific matters,” since “42 Pa.C.S. § 1302 expressly

defines the jurisdiction of a traffic court and effectively carves out an

exception to the normal operation of the compulsory joinder rule.”1 Id. at

____________________________________________


1
 The jurisdiction and venue of traffic courts in Pennsylvania is governed by
42 Pa.C.S. § 1302, which reads in pertinent part:

    (a)   General Rule.--Except as set forth in subsection (a.1) or as
          otherwise prescribed by any general rule adopted pursuant to
          section 503 (relating to reassignment of matters), each traffic
          court shall have jurisdiction of all prosecutions for summary
          offenses arising under:

          (1) Title 75 (relating to vehicles)

          (2) Any ordinance of any             political   subdivision   enacted
              pursuant to Title 75.



    (a.1) Traffic Court of Philadelphia.--

          (1) Except as otherwise prescribed by any general rule
              adopted pursuant to section 503, each traffic court under
(Footnote Continued Next Page)


                                           -8-
J-S81015-16



*12-13.     We observed that § 1302 grants traffic courts with exclusive

jurisdiction over summary traffic offenses, and, as such, “where a defendant

is charged with a summary traffic violation, a misdemeanor, and a felony, in

judicial districts with a traffic court, the Title 75 summary offenses may be

disposed of in a prior proceeding in the traffic court, which has exclusive

jurisdiction to hear it, without violating the compulsory joinder rule.” Id. at

*14. Thus, we held that in Philadelphia, a summary vehicular offense “must

be disposed of in a proceeding in the Philadelphia Municipal Court Traffic

Division . . . and a separate proceeding must be held for the remaining,

higher offenses.”       Id. at *19.      Thus, we reversed the trial court’s order

granting Perfetto’s motion to dismiss, finding that the compulsory joinder

statute did not bar prosecution of his DUI offenses.

                       _______________________
(Footnote Continued)

               Subchapter B (relating to Traffic Court of Philadelphia)
               shall, at the direction of the President Judge of the
               Philadelphia Municipal Court, have jurisdiction of all
               prosecutions for summary offenses arising under:

                 (i)    Title 75.

          ....

   (b)    Concurrent and exclusive jurisdiction.--The jurisdiction of a
          traffic court under this section shall be exclusive of the courts
          of common pleas and magisterial district judge, except that
          such jurisdiction shall be concurrent with the magisterial
          district judges whenever the traffic court is closed.

42 Pa.C.S. § 1302 (a), (a.1), (b) (internal footnote omitted).



                                            -9-
J-S81015-16



      In light of our holding in Perfetto, supra, we find that the compulsory

joinder statute did not bar the Commonwealth from prosecuting Appellant

for his aforementioned criminal offenses after the municipal court traffic

division found him not guilty of a summary traffic offense. Hence, the trial

court did not err in denying his motion to dismiss.

      Order affirmed.

      President Judge Emeritus Stevens joins the memorandum.

      Judge Geoffrey Moulton concurs in result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/2017




                                    - 10 -